         Case 1:20-cr-00290-KPF Document 22 Filed 01/27/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA

                                                      20 Cr. 290 (KPF)
                      -v.-
DOMINICK LEWIS,                                            ORDER

                             Defendant.

KATHERINE POLK FAILLA, District Judge:

      At the pretrial conference held on January 27, 2021, the Court was

informed that Defendant has not been able to access electronic discovery

provided to the defense by the Government while he has been incarcerated at

the Manhattan Correctional Center (the “MCC”). Accordingly, the MCC is

ORDERED to provide Mr. Lewis with access — in his unit — to electronic

discovery produced by the Government. If needed, the Government is

ORDERED to provide the MCC with a replacement copy of their production.

This order shall apply equally to any supplemental discovery.

      SO ORDERED.

Dated:      January 27, 2021
            New York, New York            __________________________________
                                               KATHERINE POLK FAILLA
                                              United States District Judge
